Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's reply to the Restriction requirement, dated July 28, 2022, has been received. By way of this reply, Applicant has elected, without traverse, Group III: claims 25-27, 29-30, 34, 37, 39-40, 42-43, 51, 55, and 128-143, drawn to methods of treatment, as well as Non-Hodgkin's lymphoma as the specific species of cancer, without administering an agent or other treatment, and immunohistochemistry as the means to detect CD4+ immune cells. Additionally, Applicant has amended claims 25, 29, 37 and 39, cancelled claims 1, 2, 12-15, 18, 21, 22, 61, 62, 68, 69, 81, 87, 121, and 123-127, and introduced new claims 128-143.
Claims 25-27, 29-30, 34, 37, 39-40, 42-43, 51, 55, and 128-143 are therefore currently pending.
Claims 42 and 143 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 28, 2022.
Claims 25-27, 29-30, 34, 37, 39-40, 43, 51, 55, and 128-142 are therefore under examination before the Office.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25, 29, 34, 40, 43, 51, 55, 130, 133, 135, 140-142 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turtle (J Clin Invest. 2016 Jun 1;126(6):2123-38).
Turtle teaches a method of treating a cancer, comprising measuring levels of CD4+ T cells in a biological sample of patients with B cell acute lymphoblastic leukemia (Figure 1C), followed by administration of a chimeric antigen receptor T cell-based therapy (Page 2125, right column, second paragraph).
While Turtle does not explicitly teach a threshold value which indicates that the subject is likely to respond to the above therapy, claim 25 does not specify a threshold value, therefore zero may be an acceptable value for the threshold. Turtle therefore inherently anticipates this aspect of the claims.
Turtle also teaches that CD4+ T cells may be selected by immunoassay (page 2136, left column, fourth paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25-27, 29-30, 34, 40, 43, 51, 55, 130-136, and 139-142 are rejected under 35 U.S.C. 103 as being unpatentable over Bedoya (US20170306416A1).
Bedoya teaches a method of predicting a response to predicting a response to chimeric antigen receptor (CAR)-expressing cell therapy by assessing expression of a biomarker, such as CD4 (para. 0008, 0077, and claim 1). Bedoya also teaches the use of a threshold value of the biomarker to be analyzed (para. 0069). 
Bedoya also teaches that the above method may be used to identify a patient as being a complete responder, partial responder or a non-relapser, prior to administration of a CAR T cell therapy (para. 0014 and claim 4).
Bedoya also teaches that a responder or non-relapser may be administered a CAR-expressing cell therapy, and a non-responder or a partial responder may be administered an additional agent in combination with a CAR-expressing cell therapy, such as a checkpoint inhibitor (para. 0026).
Bedoya also teaches that biomarkers may be measured by immunohistochemistry (para. 0464-0465). Bedoya also teaches that biomarkers may be assessed from a tumor biopsy (para. 0328).
Bedoya further teaches that the above method is useful in the identification, assessment and/or treatment of a subject having non-Hodgkin lymphoma (para. 0011). 
Bedoya further teaches the use of percentages of immune effector cells to identify complete responders (para. 0076).
While Bedoya does not teach the claimed invention in a single embodiment, it would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to arrive at the claimed invention by following the teachings of Bedoya. Bedoya teaches that the presence of CD4+ cells is a useful biomarker to predict a response to CAR T-cell therapy. Bedoya further teaches that the level of a biomarker may be used to determine further methods of treatment by comparing the level of the biomarker to a threshold value. The skilled artisan would be able to envision the use of CD4 cells within a biological sample as a useful assessment for determining an appropriate method of treatment by following the teachings of Bedoya. Each step in the method would perform a known function according to the teachings of Bedoya, and the combination would produce a predictable result.

Claim 129 is rejected under 35 U.S.C. 103 as being unpatentable over Bedoya as applied to claim 29 above, and further in view of Feng (Journal for Immunotherapy of Cancer 2.Suppl 3 London: BMJ Publishing Group LTD. (Nov 2014)).
As stated supra, Bedoya teaches all of the limitations of claim 29. However, Bedoya is silent with regards to multiplexed immunohistochemistry.
Feng teaches the use of multiplex immunohistochemistry of a tumor sample, using markers for immune cells such as CD4 (page 1, left column, "Methods"). Feng also teaches that this method is useful assessing the tumor microenvironment and making decisions as to therapies (page 1, left column, "Background").
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Bedoya and Fend to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since both Bedoya and Feng are concerned with the interrogation of the tumor microenvironment for CD4+ cells by use of immunohistochemistry in order to inform a treatment decision. The skilled artisan could perform the multiplexed immunohistochemistry taught by Feng as part of the assay for CD4+ cells taught by Bedoya, with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

Claims 37, 39, 128, and 136-138 are rejected under 35 U.S.C. 103 as being unpatentable over Bedoya as applied to claims 25 and 130 above, and further in view of Galon (US20090215053A1), Nedergaard (Br J Cancer. 2007 Oct 22;97(8):1135-8), and Ansell (J Clin Oncol. 2001 Feb 1;19(3):720-6).
As stated supra, Bedoya teaches all of the limitations of claims 25 and 130. However, Bedoya does not teach the exact percentage or density of CD4+ T cells of the claimed threshold values.
Galon teaches an in vitro method for the prognosis of patients for progression of a cancer, comprising quantifying, in a tumor tissue sample from said patient, at least one biological marker indicative of the status of the adaptive immune response of said patient against cancer (para. 0027). Galon teaches that CD4+ is one such biomarker that is useful in said method (para. 0217-0218). 
Galon further teaches the use of immunohistochemistry to calculate the density of cells expressing a biomarker of interest, as cells per square millimeter (para. 0122, 0367, 0163, and 0208-0211). 
Galon also teaches that the density of cells of interest may be calculated as a percentage of total cells (para. 0122, 0166 0297, and 0357).
Nedergaard teaches that increased numbers of CD4+ cells, from either the intratumoral or peritumoral space, as visualized by immunohistochemistry, is associated with reduced risk of relapse in cancer. Nedergaard also gates the quantity of cells per square millimeter by quartile, noting that changes in risk are distinct between about 100-460 cells per square millimeter (Table 2).
Nedergaard further notes that there is an association between prognosis and infiltration of CD4+ T cells (page 1137, right column, fourth paragraph).
	Ansell teaches that an increase in the percentage CD4+ T cells in the pretreatment tumor biopsies significantly correlated with patient outcome in non-Hodgkin's lymphoma (abstract). Ansell further teaches that a level of 20% CD4+ cells in the biopsy specimen was shown to be the point that separated the patients into two groups with the most significantly different clinical outcome in terms of failure free survival and overall survival (page 723, left column, second paragraph, and Figures 1 and 2).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the references to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since each reference is concerned with the presence of biomarkers within a tumor and how they may inform patient prognosis. Starting from the general teachings of Bedoya, Galon gives further guidance as to how cell density may be calculated, either as cells per square millimeter of an immunohistochemistry sample, or as percentage of total cells. Nedergaard and Ansell provide further details about the density of CD4+ cells within a tumor sample and how they correlate with patient outcomes. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). MPEP 2144.05(II)(A).
"[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). One of ordinary skill in the art would appreciate the threshold value in the treatment could be adjusted to achieve optimum therapeutic efficacy.   
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coussens (WO2011011453A2) teaches methods for assessing clinical outcome by characterizing expression of leukocyte biomarkers such as CD4 in a tumor sample (para. 00015 and 00072). Coussens further teaches that determination of CD4, CD8, and CD68 levels in a cancer patient is used to determine an optimal cancer treatment regimen for the patient (para. 00051).

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644        

/AMY E JUEDES/            Primary Examiner, Art Unit 1644